              Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MATTHEW HOPKINS,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ___________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 RAVEN INDUSTRIES, INC., MARC E.                     )
 LEBARON, JASON M. ANDRINGA,                         )
 THOMAS S. EVERIST, JANET M.                         )
 HOLLOWAY, KEVIN T. KIRBY, LOIS M.                   )
 MARTIN, RICHARD W. PAROD, and                       )
 DANIEL A. RYKHUS,                                   )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on June 21, 2021 (the

“Proposed Transaction”), pursuant to which Raven Industries, Inc. (“Raven” or the “Company”)

will be acquired by CNH Industrial N.V. (“Parent”) and CNH Industrial South Dakota, Inc.

(“Merger Sub,” and together with Parent, “CNH”)

       2.       On June 20, 2021, Raven’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with CNH. Pursuant to the terms of the Merger Agreement, Raven’s stockholders

will receive $58.00 in cash for each share of Raven common stock they own.
            Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 2 of 9




       3.      On July 19, 2021, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Raven common stock.

       9.      Defendant Raven is a South Dakota corporation and a party to the Merger

Agreement. Raven’s common stock is traded on the NASDAQ, which is headquartered in New

York, New York, under the ticker symbol “RAVN.”




                                                  2
             Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 3 of 9




       10.     Defendant Marc E. LeBaron is Chairman of the Board of the Company.

       11.     Defendant Jason M. Andringa is a director of the Company.

       12.     Defendant Thomas S. Everist is a director of the Company.

       13.     Defendant Janet M. Holloway is a director of the Company.

       14.     Defendant Kevin T. Kirby is a director of the Company.

       15.     Defendant Lois M. Martin is a director of the Company.

       16.     Defendant Richard W. Parod is a director of the Company.

       17.     Defendant Daniel A. Rykhus is President, Chief Executive Officer, and a director

of the Company.

       18.     The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.     Raven provides innovative, high-value products and systems that solve challenges

throughout the world.

       20.     Raven is a leader in precision agriculture, high-performance specialty films, and

aerospace and defense solutions, and the Company’s groundbreaking work in autonomous systems

is unlocking new possibilities in areas like farming, national defense, and scientific research.

       21.     On June 20, 2021, Raven’s Board caused the Company to enter into the Merger

Agreement.

       22.     Pursuant to the terms of the Merger Agreement, Raven’s stockholders will receive

$58.00 in cash per share.

       23.     According to the press release announcing the Proposed Transaction:




                                                 3
             Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 4 of 9




       CNH Industrial N.V. (NYSE: CNHI / MI: CNHI) today announced that it has
       entered into an agreement to acquire 100% of the capital stock of Raven Industries,
       Inc. (NASDAQ: RAVN), a US-based leader in precision agriculture technology for
       US$58 per share, representing a 33.6% premium to the Raven Industries 4-week
       volume-weighted average stock price, and US$2.1 billion Enterprise Value. The
       transaction will be funded with available cash on hand of CNH Industrial. Closing
       is expected to occur in the fourth quarter of 2021, subject to the satisfaction of
       customary closing conditions, including approval of Raven shareholders and
       receipt of regulatory approvals.

       The acquisition builds upon a long partnership between the two companies and will
       further enhance CNH Industrial’s position in the global agriculture equipment
       market by adding strong innovation capabilities in autonomous and precision
       agriculture technology. . . .

       Headquartered in Sioux Falls, South Dakota, Raven Industries is organized into
       three business divisions: Applied Technology (precision agriculture), Engineered
       Films (high-performance specialty films) and Aerostar (aerospace) with
       consolidated net sales of US$ 348.4 million for the twelve months ended January
       31, 2021. The company is a global technology partner for key strategic OEMs,
       agriculture retailers and dealers. The transaction is expected to generate
       approximately US$400 million of run-rate revenue synergies by calendar year
       2025, resulting in US$150 million of incremental EBITDA from synergies. . . .

       Advisors

       Barclays and Goldman Sachs acted as financial advisors to CNH Industrial and
       Sullivan & Cromwell LLP as its legal advisor. J.P. Morgan Securities LLC acted
       as financial advisor to Raven and Davis Polk & Wardwell LLP as its legal advisor.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       24.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       25.     As set forth below, the Proxy Statement omits material information.

       26.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.




                                               4
              Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 5 of 9




        27.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate the projections; (ii) a reconciliation of all non-GAAP

to GAAP metrics; and (iii) projected unlevered free cash flows and all underlying line items.

        28.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        29.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”).

        30.     With respect to J.P. Morgan’s Public Trading Multiples Analysis and Public

Trading Multiples Sum-of-the-Parts Analysis, the Proxy Statement fails to disclose the individual

multiples and metrics for the companies observed by J.P. Morgan in the analyses.

        31.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis and Discounted

Cash Flow Sum-of-the-Parts Analysis, the Proxy Statement fails to disclose: (i) the unlevered free

cash flows used in the analyses and all underlying line items; (ii) the terminal values used in the

analyses; (iii) the individual inputs and assumptions underlying the discount rates and terminal

growth rates used in the analyses; (iv) Raven’s net debt; and (v) the number of fully-diluted shares

outstanding of the Company.

        32.     With respect to J.P. Morgan’s Analyst Price Targets analysis, the Proxy Statement

fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        33.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                                   5
             Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 6 of 9




       34.     Third, the Proxy Statement fails to disclose whether the Company entered into any

nondisclosure agreements that contained “don’t ask, don’t waive” provisions.

       35.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Raven

       37.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       38.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Raven is liable as the issuer of

these statements.

       39.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       40.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       41.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate




                                                  6
             Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 7 of 9




disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       42.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       43.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       44.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       45.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       46.     The Individual Defendants acted as controlling persons of Raven within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Raven and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.




                                                  7
             Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 8 of 9




       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       49.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;




                                                   8
            Case 1:21-cv-06363-UA Document 1 Filed 07/27/21 Page 9 of 9




       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: July 27, 2021                                  RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                       Attorneys for Plaintiff




                                                   9
